 


109 HRES 301 IH: Recognizing career and volunteer Emergency Medical Technicians and Paramedics for their bravery and critically important life-saving responsibilities in responding to crises and safeguarding the public.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 301 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Bishop of New York (for himself, Mr. King of New York, Mr. Israel, Mr. Weldon of Pennsylvania, Mrs. McCarthy, Mr. Ackerman, Mr. Higgins, and Mr. Andrews) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Recognizing career and volunteer Emergency Medical Technicians and Paramedics for their bravery and critically important life-saving responsibilities in responding to crises and safeguarding the public. 
 
Whereas more than one million career and volunteer Emergency Medical Technicians and Paramedics are on the front lines of the domestic security of our Nation and are selfless and brave in their service to the American public; 
Whereas Emergency Medical Technicians and Paramedics serve the Nation through a complex network of Emergency Medical Services (EMS) delivery models, including 3rd service EMS, first aid and rescue squads, ambulance services, mobile intensive care programs, air medical services, fire service, law enforcement, private-sector EMS, and hospital-based EMS; 
Whereas Emergency Medical Technicians and Paramedics provide services based on need, with respect for human dignity, unrestricted by considerations of nationality, race, religion, or socioeconomic status; 
Whereas Emergency Medical Technicians and Paramedics respect and hold in confidence all information of a private nature obtained in the course of their work, unless required by law to divulge such information; 
Whereas these brave men and women are essential components of America’s response to emergencies, disasters, and terrorist attacks and they frequently place their well-being and lives at great risk to provide assistance to those in need; and 
Whereas Emergency Medical Technicians and Paramedics undertake many challenges and expose themselves to many dangers in order to protect life, rescue those in dire need, alleviate suffering, promote healthy practices, and deliver excellent emergency medical care to all people: Now, therefore, be it 
 
1.Recognition of career and volunteer Emergency Medical Technicians and ParamedicsThe House of Representatives recognizes career and volunteer Emergency Medical Technicians and Paramedics for their critically important and life-saving responsibilities and for their brave responses to crises while safeguarding the American public. 
2.Sense of House of RepresentativesIt is the sense of the House of Representatives that the Federal Government— 
(1)should continue to provide for necessary training, equipment, and other resources to protect Emergency Medical Technicians and Paramedics as they perform their perilous duties in responding to emergencies, disasters, and terrorist attacks; and 
(2)should deliver homeland security grants and first responder funding quickly and efficiently where they are needed most by Emergency Medical Technicians and Paramedics to enhance local EMS capacity, thereby ensuring that the Nation assists in protecting the protectors. 
 
